        Case 2:16-cv-02728-GJP Document 227 Filed 09/01/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RONALD JOSEPH BILINSKI,

                       Plaintiff,

       v.                                                 CIVIL ACTION

 WILLS EYE HOSPITAL, et al.,                              NO. 16-2728

                       Defendants.


                                        ORDER

      AND NOW, this 1st day of September 2021, upon consideration of Defendants

Retinovitreous Associates, Limited doing business as Mid Atlantic Retina (MAR) and

Dr. Samuel K. Houston III’s Motion for Summary Judgment and associated exhibits

(ECF 193), Bilinski’s Response (ECF 203) and associated exhibits (ECF 204) and

Defendants’ Reply (ECF 207) and associated exhibits (ECF 208), and following oral

argument with counsel for the parties (ECF 224), it is hereby ORDERED that:

      1.     The Motion is DENIED with respect to Count I of the Amended

Complaint (ECF 173). Consistent with the accompanying Memorandum, Bilinski may

seek recovery on this claim only for his alleged emotional injuries as counsel described

them to the Court at oral argument.

      2.     The Motion is GRANTED and JUDGMENT IS ENTERED in favor of

Houston and against Bilinski with respect to Count IV of the Amended Complaint.

      3.     The Motion is GRANTED in part and JUDGMENT IS ENTERED in

part in favor of MAR and against Bilinski with respect to Counts V and VI of the

Amended Complaint. Bilinski may proceed with those claims only as they relate to his

medical battery claim and purported emotional injuries therefrom.
       Case 2:16-cv-02728-GJP Document 227 Filed 09/01/21 Page 2 of 2




      It is FURTHER ORDERED that Counts II and III of the Amended Complaint

are WITHDRAWN consistent with Bilinski’s counsel’s representations at oral

argument.

                                                   BY THE COURT:



                                                    /s/ Gerald J. Pappert
                                                   ________________________
                                                   GERALD J. PAPPERT, J.
